
	

113 S2732 IS: Consumer Financial Protection Bureau Examination and Reporting Threshold Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2732
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Toomey (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To increase from $10,000,000,000 to $50,000,000,000 the threshold figure at which regulated
			 depository institutions are subject to direct examination and reporting
			 requirements of the Bureau of Consumer Financial Protection, and for
			 other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Consumer Financial Protection Bureau Examination and Reporting Threshold Act of 2014.2.Increase in the examination thresholdSection 1025(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5515(a)) is amended by
			 striking $10,000,000,000 each place that term appears and inserting $50,000,000,000.3.Increase in the reporting thresholdSection 1026(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5516(a)) is amended by
			 striking $10,000,000,000 each place that term appears and inserting $50,000,000,000.4.Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 45 days after
			 the date of enactment of this Act.
